DETAILED ACTION
This final office action is in response to claims filed 11/29/2021.
Claims 1-6, 8-16, and 18-20 have been amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections – 35 U.S.C. § 103
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Objections
Claims 3-4 and 13-14 are objected to because of the following informalities:
The claims recite “other trained model” instead of “another trained model”.
Claim 4 is objected to because of the following informalities:
Line 4, “an identify of” should be “an identity of”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 2018/0197220) in view of Hsiao (US 9,875,258).
Regarding Independent Claim 1,
Grossman teaches an electronic device (Fig. 1: Client device 110), comprising:
a display (Fig. 1: Display 112);
a communication interface ([0027], Fig. 1: I/O circuit 126);
a processor configured to control the display and the communication interface ([0027], Fig. 1: microprocessors, the display, and I/O circuit interconnected via a data bus); and
a memory configured to store at least one program executed by the processor ([0027], Fig. 1: Program memory 122 stores a plurality of software applications and routines on the client device), wherein when executing the at least one program the processor is configured to:
control the display to display an image ([0037]: An image is displayed on the client device);
([0037]: An object within the image is selected by a user);
control the display to display a first user interface based on the first user input ([0037]: The selected object is isolated within the image by cropping out unrelated parts);
[…] set parameters of a trained model, the model trained to obtain text information describing an object ([0035]-[0037]: An image is analyzed to obtain keywords. Algorithms or rules generated by machine learning techniques are used to obtain features of the image);
obtain first text information describing the first object, using the trained model ([0045]: Algorithms are used to obtain keywords associated with the object identified in the image); and
obtain a search result based on the first text information ([0037]: After determining keywords for the object products are services may be identified and presented to the user as search results).
	Grossman does not teach:
based on a second user input for setting a search category through the first user interface, set parameters of a trained model, the model trained to obtain text information describing an object.
	However, Hsiao teaches:
based on a second user input for setting a search category through the first user interface, set parameters of a trained model, the model trained to obtain text (Col. 2 7-30: A first classifier is trained on categories of objects within an image. A second classifier is used to determine descriptions of objects within an image. A user can choose whether to apply categories to an image search to limit the descriptions used to generate search results for an object).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grossman and Hsiao so that based on a second user input for setting a search category through the first user interface parameters of a trained model are set and the trained model obtains text information describing an object.
	One of ordinary skill in the art would be motivated to do so to improve user experience by limiting irrelevant results when trying to identify an item of interest (Hsiao, Col. 1 6-24) 

Regarding Dependent Claim 2,
Grossman and Hsiao teach the electronic device as claimed in claim 1. Hsiao further teaches wherein the first text information is obtained using another trained model trained to receive input of the image and to obtain information relating to the first object (Col. 2 7-30: A second classifier trained on descriptions of images is used to determine a string of terms describing the image).

Regarding Dependent Claim 3,
Grossman and Hsiao teach the electronic device as claimed in claim 2. Hsiao further teaches wherein the other trained model is a convolutional neural network (CNN) (Col. 5 57-67: A CNN can be trained to identify a best feature representation of a type of image) and the (Col. 5 44-56: RNNs can be used to determine descriptions for an image).  

Regarding Dependent Claim 4,
Grossman and Hsiao teach the electronic device as claimed in claim 2. Grossman further teaches wherein the processor is configured to obtain tag information of the image ([0035]: Tags or labels associated with an image may be identified). Hsiao further teaches wherein the first text information is obtained by inputting an identity of the first object identified by the other trained model to the trained model (Col. 2 7-30: After a category for an object is determined by a first classifier a second classifier is used to generate a description of the object based on a visual characteristic according to the category).

Regarding Dependent Claim 5,
Grossman and Hsiao teach the electronic device as claimed in claim 1. Grossman further teaches wherein the first text information comprises information relating to a relationship between the first object and a second object of the image ([0046]: A second object can influence the provided description of the first object).

Regarding Dependent Claim 6,
Grossman and Hsiao teach the electronic device as claimed in claim 1. Hsiao further teaches wherein the first user interface comprises a plurality of user interface elements which respectively correspond to a plurality of search categories (Col. 6 51-67: A plurality of selectable categories are provided on the user interface), wherein the processor is configured to set the search category from among the plurality of search categories according to the first user input, wherein the parameters of the trained model are set based on the set search category, and wherein the first text information is obtained based on the set search category  (Col. 2 7-30 and Col. 6 51-67: A user can select whether to apply categories to an image search to limit the descriptions used to generate search results for an object).

Regarding Dependent Claim 7,
Grossman and Hsiao teach the electronic device as claimed in claim 1. Grossman further teaches wherein the first text information is obtained based on a description item corresponding to a type of the first object ([0055]: Keywords are generated based on an object type, image detail, and analysis of the image).

Regarding Independent Claim 11,
This claim is similar in scope as claim 1. Grossman also teaches a non-transitory computer-readable recording medium for storing a program ([0100]: Software is embodied on a non-transitory, tangible machine-readable medium. Therefore, the claim is rejected using the same rationale.

Regarding Dependent Claim 12,
This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.


This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 14,
This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 15,
This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 16,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 2018/0197220) in view of Hsiao (US 9,875,258) in further view of Kalin (US 2012/0296926).
Regarding Dependent Claim 8,
Grossman and Hsiao teach the electronic device as claimed in claim 7. Grossman teaches wherein the first text information comprises a plurality of words corresponding to a ([0059]: Keywords are identified for objects in images). Grossman and Hsiao do not teach wherein the processor is configured to:
control the display to provide a second user interface for changing a word included in at least one of the plurality of description items included in the first text information;
based on receiving a user input for changing a word for at least one of the plurality of description items through the second user interface, change the first text information according to the user input; and
control the communication interface to transmit the changed first text information to an external search server.
	However, Kalin teaches to:
control the display to provide a second user interface for changing a word included in at least one of the plurality of description items included in the first text information ([0049]: A user may select an alternative search term display 110 to click on one of the provided alternative search terms);
based on receiving a user input for changing a word for at least one of the plurality of description items through the second user interface, change the first text information according to the user input ([0049]: Selecting alternative search terms from alternative search term display 110 allows the user to revise the set of search results 104); and
control the communication interface to transmit the changed first text information to an external search server ([0049]: Clicking on the alternative search term transmits the action from the user computing device, to the computer system (e.g., the web server) by sending a message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grossman and Hsiao with Kalin so that a user interface allows a user to change the first text information according to the user input.
One of ordinary skill in the art would be motivated to do so to personalize the search query according to the user’s needs (Kalin [0006]).

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 2018/0197220) in view of Hsiao (US 9,875,258) in view of Kalin (US 2012/0296926) in further view of Yang (US 2013/0013578).
Regarding Dependent Claim 9,
Grossman, Hsiao and Kalin teach the electronic device as claimed in claim 8, but do not teach wherein the processor is configured to generate a new image corresponding to the changed first text information by using another model trained to receive input of an image and text information and generate a different image, and to control the communication interface to transmit the new image to the external search server.  
([0031]: A language model based image retrieval is performed to retrieve images based on a user’s search intent. One or more visual words may be used to identify an image), and to control the communication interface to transmit the new image to the external search server ([0079]: User interface 310 enables the user to send a search query 510 to the search engine module 410 at the image hosting server 502).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grossman, Hsiao, and Kalin with Yang so that another trained model is used to generate a new image corresponding to the changed first text information.
One of ordinary skill in the art would be motivated to do so to determine search intent based on context and an object of interest (Yang [0026]).

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 9 therefore it is rejected using the same rationale.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 2018/0197220) in view of Hsiao (US 9,875,258) in view of Kalin (US 2012/0296926) in further view of Dugan (US 2009/0187554).
Regarding Dependent Claim 10,

However, Dugan teaches wherein the processor is configured to control the display to provide a third user interface for setting a priority for at least one of the plurality of description items, and based on a weight value for at least one description item being set through the third user interface, to generate a word for the at least one description item for which the weight value is set ([0010]: A search term user interface can include a table listing each search term and in which a variable weight is specified manually in the table for each search term). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Grossman, Hsiao, and Kalin with Dugan so that a priority is set for one of the description items and a word for one of the description items is generated based on a set weight value.
One of ordinary skill in the art would be motivated to do so in to emphasize the importance of one search term over another (Dugan [0007]).

Regarding Dependent Claim 20,
	This claim is similar in scope as claim 10 therefore it is rejected using the same rationale.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/ANDREW R DYER/Primary Examiner, Art Unit 2176